UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7861



MARK ANTHONY GLENN,

                                            Petitioner - Appellant,

          versus


COMMONWEALTH OF       VIRGINIA; RON ANGELONE;
ATTORNEY GENERAL      OF THE COMMONWEALTH OF
VIRGINIA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-809-7)


Submitted:   February 6, 2003           Decided:    February 13, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Anthony Glenn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Anthony Glenn appeals the district court’s order denying

relief on his 28 U.S.C. § 2254 (2000) petition.         An appeal may not

be taken from the final order in a habeas corpus proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000).            When, as here, a district court

dismisses a 28 U.S.C. § 2254 petition solely on procedural grounds,

a certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”      Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).          We have reviewed the record and

conclude for the reasons stated by the district court that Glenn

has not made the requisite showing.         See Glenn v. Virginia, No. CA-

02-809-7   (W.D.   Va.   Oct.   31,   2002).     Accordingly,   we   deny   a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 DISMISSED


                                      2